294 S.W.3d 127 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Chaqueta N. BRIMAGE, Defendant/Appellant.
No. ED 91939.
Missouri Court of Appeals, Eastern District, Division Two.
October 6, 2009.
Shaun J. Mackelprang, Jefferson City, MO, for Plaintiff/Respondent.
Maleaner Ryna Harvey, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Chaqueta N. Brimage (Appellant) appeals from the trial court's judgment entered upon a jury verdict convicting her of attempted first-degree robbery and armed criminal action, arguing the court erred in denying her request for a mistrial. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's refusal to grant a mistrial was not an abuse of discretion. State v. McGowan, 184 S.W.3d 607, 610 (Mo.App. E.D.2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).